        Case 2:18-mj-00798-PAL Document 22 Filed 11/09/18 Page 1 of 5



1    DAYLE ELIESON
     United States Attorney
2    ELHAM ROOHANI
     Nevada Bar No. 12080
3    CHRISTOPHER BURTON
     Nevada Bar No. 12940
4
     Assistant United States Attorneys
5
     501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
6    Phone: (702) 388-6336
     elham.roohani@usdoj.gov
7    christopher.burton4@usdoj.gov

8
                       UNITED STATES DISTRICT COURT
9                           DISTRICT OF NEVADA
10
                                   -oOo-

11   UNITED STATES OF AMERICA,                       Case No: 2:18-mj-798-PAL

12                          Plaintiff,                Stipulation to Continue the
                                                      Preliminary Hearing
13               vs.                                  (Second Request)

14   JIMMY DAVID WASHINGTON, JR.,
     and
15
     DEMECIA SHONTRES WASHINGTON,
16
                           Defendant.
17
           IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
18
     ELIESON, United States Attorney, and ELHAM ROOHANI, Assistant United States
19
     Attorney, counsel for the United States of America, and KATHRYN NEWMAN, counsel
20
     for Defendant JIMMY DAVID WASHINGTON, JR., and SHAWN PEREZ, counsel for
21
     Defendant DEMECIA SHONTRES WASHINGTON, that the preliminary hearing date
22
     in the above-captioned matter, currently scheduled for November 19, 2018, at 4:00 pm,
23

24                                            1
        Case 2:18-mj-00798-PAL Document 22 Filed 11/09/18 Page 2 of 5


1    be vacated and continued for fourteen days (14) days, to a date and time to be set by this

2    Honorable Court, preferably on a Thursday or Friday.

3          This stipulation is entered into for the following reasons:

4       1. Defense counsel need additional time to investigate and advise their clients

5          regarding pre-indictment resolution. In the event that the matter does not resolve,

6          Government Counsel requires additional time to present the case to the federal

7          grand jury.

8       2. The parties agree to the continuance.

9       3. Defendants are incarcerated but do not object to the continuance.

10      4. Additionally, denial of this request for continuance could result in a miscarriage

11         of justice.

12      5. The additional time requested herein is not sought for purposes of delay, but to

13         allow for pre-indictment investigation, or alternatively time to present the case to

14         the Grand Jury.

15      6. The additional time requested by this stipulation, is allowed, with the defendant’s

16         consent under the Federal Rules of Procedure 5.1(d).

17      7. This is the second request for a continuation of the preliminary hearing.

18         DATED this 9th day of November, 2018.

19                                                        Respectfully submitted,
                                                          DAYLE ELIESON
20                                                        United States Attorney

21            //s//                                              //s//
     KATHRYN NEWMAN, ESQ.                                 ELHAM ROOHANI
22   SHAWN PEREZ, ESQ.                                    CHRISTOPHER BURTON
     Counsel for Defendants                               Assistant United States Attorneys
23

24                                               2
        Case 2:18-mj-00798-PAL Document 22 Filed 11/09/18 Page 3 of 5


1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9                            DISTRICT OF NEVADA
                                    -oOo-
10
     UNITED STATES OF AMERICA,                         Case No: 2:18-mj-798-PAL
11
                             Plaintiff,                 ORDER
12
                  vs.
13
     JIMMY DAVID WASHINGTON, JR.,
14
     and
15
     DEMECIA SHONTRES WASHINGTON,
16
                             Defendant.
17
                                            ORDER
18
           Based on the pending Stipulation of counsel, and good cause appearing therefore,
19
     the Court finds that:
20
        1. Defense counsel need additional time to investigate and advise their clients
21
           regarding pre-indictment resolution. In the event that the matter does not resolve,
22
           Government Counsel requires additional time to present the case to the federal
23

24                                              3
        Case 2:18-mj-00798-PAL Document 22 Filed 11/09/18 Page 4 of 5


1          grand jury.

2       2. The parties agree to the continuance.

3       3. Defendants are incarcerated but do not object to the continuance.

4       4. Additionally, denial of this request for continuance could result in a miscarriage

5          of justice.

6       5. The additional time requested herein is not sought for purposes of delay, but to

7          allow for pre-indictment investigation, or alternatively time to present the case to

8          the Grand Jury.

9       6. The additional time requested by this stipulation, is allowed, with the defendant’s

10         consent under the Federal Rules of Procedure 5.1(d).

11      7. This is the second request for a continuation of the preliminary hearing.

12         For all of the above-stated reasons, the ends of justice would best be served by a

13   continuance of the preliminary hearing date.

14                                 CONCLUSIONS OF LAW

15         The ends of justice served by granting said continuance outweigh the best interest

16   of the public and the defendants, since the failure to grant said continuance would be

17   likely to result in a miscarriage of justice, would deny the parties herein to potentially

18   resolve the case prior to indictment, and further would deny the parties sufficient time

19   and the opportunity within which to be able to effectively and thoroughly prepare for the

20   preliminary hearing, taking into account the exercise of due diligence.

21         The continuance sought herein is allowed, with the defendants’ consent, pursuant

22   to Federal Rules of Procedure 5.1(d).

23
                                                 4
24
        Case 2:18-mj-00798-PAL Document 22 Filed 11/09/18 Page 5 of 5


1                                          ORDER

2          IT IS THEREFORE ORDERED that the preliminary hearing currently

3    scheduled for November 19, 2018, at the hour of 4:00 pm, be vacated and continued to

4    December 6, 2018 at the hour of 4:00 pm.

5
     DATED this 14th day of November, 2018.
6
                                         _______________________________________
7                                        THE HONORABLE PEGGY A. LEEN
                                         UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                5
24
